DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-12 and 18-23, in the reply filed on October 27, 2020 is acknowledged.  All species recited in claims 19-21 are examined in this office action.

Specification
Please update cross reference to related applications section of the specification.  Application Ser. No. 15/760,730 has been issued as U.S. Patent No. 10,639,620.


Claim Objections
Claim 9 is objected to because of the following informalities:  In line 1, please replace “polynorbornene,” with “polynorbornene”.  

Claim 11 is objected to because of the following informalities:  In line 2, please insert “stereoregular” prior to “cyclic”.  

Claim 12 is objected to because of the following informalities:  In line 2, please insert “stereoregular” prior to “cyclic”.  

Claim 20 is objected to because of the following informalities:  Please replace the structure in black ink rather than grayscale.   

Claim 20 is objected to because of the following informalities:  The reference numeral “(1)” associated with the structure shown in claim is superfluous and may be deleted.   

Claim 21 is objected to because of the following informalities:  Please replace the structure in black ink rather than grayscale.   

Claim 21 is objected to because of the following informalities:  The reference numeral “(4)” associated with the structure shown in claim is superfluous and may be deleted.   

Claim 22 is objected to because of the following informalities:  In line 1, please replace “the step” with “a step”.   

Claim 22 is objected to because of the following informalities:  In line 1, please replace “reducing the” with “reducing a”.   

Claim 23 is objected to because of the following informalities:  The two compounds containing a W≡S group do not qualify as metal-oxo-alkylidene complex.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim describes a polynorbornene as a poly(cycloalkane) prepared by reduction of double bonds.  As shown in Figure 8, inventive polynorbornene is a poly(cycloalkene) rather than a poly(cycloalkane).  A polynorbornene that has been reduced is no longer a polynorbornene but a reduced or hydrogenated polynorbornene.  Based on these observations, it is deemed that claim terminology is inconsistent, and therefore, claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  







Conclusion
Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and those listed in the accompanying PTO-892.  None of the references teaches a stereoregular cyclic polynorbornene consisting of repeating units having greater than 95 % cis content and greater than 95 % syndiotactic content.
For purposes of filling out PTO-326, status of claims 10, 18, and 19 is listed as “objected to”.  Claim are not in condition for allowance.  Claims 4-8 and 13-17 remain withdrawn.     


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 16, 2021